Citation Nr: 0942964	
Decision Date: 11/12/09    Archive Date: 11/17/09

DOCKET NO.  03-21 909A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for allergies, to 
include as a qualifying chronic disability under 38 C.F.R. § 
3.317.

2.  Entitlement to an initial evaluation in excess of 50 
percent for hysterectomy and bilaterally oophorectomy.

3.  Entitlement to an initial evaluation in excess of 30 
percent for dysthymic disorder.

4.  Entitlement to an initial evaluation in excess of 10 
percent for pelvic adhesive disease.

5.  Entitlement to an initial evaluation in excess of 10 
percent for traumatic degenerative joint disease, left hip.

6.  Entitlement to an initial evaluation in excess of 10 
percent for residuals, stress fracture, left foot, third 
metatarsal with hallux valgus.

7.  Entitlement to service connection for asthma.

8.  Entitlement to service connection for bronchitis.

9.  Entitlement to service connection for a right hip 
disorder

10.  Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1989 to 
November 2001.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Roanoke, Virginia (RO).

The issues regarding dysthymic disorder, pelvic adhesive 
disease, traumatic degenerative joint disease of the left 
hip, residuals of a stress fracture of the left foot, asthma, 
bronchitis, a right hip disorder, and headaches are addressed 
in the Remand portion of the decision below and are remanded 
to the RO via the Appeals Management Center, in Washington, 
DC.


FINDINGS OF FACT

1.  In June 2007, prior to the promulgation of a decision in 
the appeal, the Veteran withdrew her appeal as to the issue 
of entitlement to service connection for allergies, to 
include as a qualifying chronic disability under 38 C.F.R. § 
3.317.

2.  In June 2007, prior to the promulgation of a decision in 
the appeal, the Veteran withdrew her appeal as to the issue 
of entitlement to an initial evaluation in excess of 50 
percent for hysterectomy and bilaterally oophorectomy.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the substantive appeal by 
the Veteran for the issue of entitlement to service 
connection for allergies, to include as a qualifying chronic 
disability under 38 C.F.R. § 3.317, have been met.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204(b), 
(c) (2009).

2.  The criteria for withdrawal of the substantive appeal by 
the Veteran for the issue of entitlement to an initial 
evaluation in excess of 50 percent for hysterectomy and 
bilaterally oophorectomy have been met.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In August 2004, the Veteran filed multiple claims, including 
entitlement to service connection for a hysterectomy and 
bilateral oophorectomy, and allergies.  By a rating decision 
dated in December 2002, the claim of entitlement to service 
connection for allergies was denied, and the claim of 
entitlement to service connection for a hysterectomy and 
bilateral oophorectomy was granted with an evaluation of 50 
percent disabling.  The Veteran appealed the decision as to 
these issues and the appeal was perfected in August 2003.  In 
June 2007, the Veteran submitted a written statement 
withdrawing her claims as to these issues.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R §§ 20.202, 20.204(b).  Withdrawal may 
be made by the Veteran or by her authorized representative, 
except that a representative may not withdraw a substantive 
appeal filed by the appellant personally without the express 
written consent of the appellant.  38 C.F.R. § 20.204(c).

With regard to the issues of entitlement to service 
connection for allergies, to include as a qualifying chronic 
disability under 38 C.F.R. § 3.317, and entitlement to an 
initial evaluation in excess of 50 percent for hysterectomy 
and bilaterally oophorectomy, prior to the promulgation of a 
decision by the Board, the Veteran indicated that she wished 
to withdraw her appeal as to these issues.  As a result, no 
allegation of error of fact or law remains before the Board 
for consideration with regard to the issues of entitlement to 
service connection for allergies, to include as a qualifying 
chronic disability under 38 C.F.R. § 3.317, and entitlement 
to an initial evaluation in excess of 50 percent for 
hysterectomy and bilaterally oophorectomy.  As such, the 
Board finds that the Veteran has withdrawn her claims as to 
these issues, and accordingly, the Board does not have 
jurisdiction to review the appeal as to the issues of 
entitlement to service connection for allergies, to include 
as a qualifying chronic disability under 38 C.F.R. § 3.317, 
and entitlement to an initial evaluation in excess of 50 
percent for hysterectomy and bilaterally oophorectomy, and 
they are dismissed.


ORDER

The claim of entitlement to service connection for allergies, 
to include as a qualifying chronic disability under 38 C.F.R. 
§ 3.317, is dismissed.

The claim of entitlement to an initial evaluation in excess 
of 50 percent for hysterectomy and bilaterally oophorectomy 
is dismissed.


REMAND

At a July 2008 hearing before the Board, the Veteran 
submitted multiple private medical records and post-service 
medical records regarding the remaining issues on appeal.  
These records have not been previously considered by the RO 
in conjunction with the current appeal.  See 38 C.F.R. § 
19.37 (2009).  At the time she submitted these additional 
records, the Veteran specifically declined to waive RO 
jurisdiction over this evidence.  Accordingly, the Veteran 
has a right to have the RO consider this evidence prior to 
consideration by the Board.  See 38 C.F.R. § 20.1304(c) 
(2009).

Accordingly, the case is remanded for the following action:

In light of the additional evidence 
submitted without a waiver of RO 
jurisdiction, the RO must readjudicate the 
claims on appeal and, thereafter, if any 
claim on appeal remains denied, the 
Veteran and her representative must be 
provided a supplemental statement of the 
case.  After the Veteran has had an 
adequate opportunity to respond, the 
appeal must be returned to the Board for 
appellate review.

No action is required by the Veteran until she receives 
further notice; however, she may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


